Citation Nr: 1216885	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  09-21 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from June 1942 to November 1945 and from February 1952 to September 1968.  He died in August 2007.  The appellant claims as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appellant testified before the undersigned Veterans Law Judge at the RO in June 2011.  A transcript of her hearing has been associated with the claims file.  

In August 2011 the Board dismissed the issue of entitlement to dependency and indemnity compensation pursuant to 38 U.S.C.A. § 1318 and remanded the issue of entitlement to service connection for the cause of the Veteran's death for additional development.  In January 2012 the Board requested a VA expert to provide an opinion in the case.  The case was subsequently returned to the Board for appellate consideration.

The record reflects that the appellant has expressed frustration at difficulties she experienced in attempting to have the Veteran transferred to a VA medical facility for medical care prior to his death.  While the Board is sympathetic to the appellant's belief that the Veteran should have received better care prior to his death, and that such care should have included transfer from a private facility to a VA facility, it does not appear that, to date, her statements express an intent to raise any other specific type of claim for benefits, such as under 38 U.S.C.A. § 1151 (West 2002). 


FINDINGS OF FACTS

1.  The Veteran died on August [redacted], 2007; the immediate cause of death was noted as congestive heart failure, due to or as a consequence of immobility as the result of chronic edema/venous stasis and immobility due to chronic arthritis. 

2.  At the time of the Veteran's death, service connection was in effect for bilateral hearing loss disability, evaluated as 60 percent disabling; post operative removal of disc L4-5 which chronic lumbar strain, evaluated as 40 percent disabling; right and left saphenous and popliteal vein ligations, each evaluated as 20 percent disabling; removal of exostosis of the left talus, evaluated as 20 percent disabling; osteoarthritis of the right and left knees, each evaluated as 10 percent disabling; hiatal hernia and duodenal ulcer, evaluated as 10 percent disabling; carotidynia, evaluated as noncompensably disabling; and hemorrhoids, evaluated as noncompensably disabling.  His combined evaluation for compensation was 90 percent, and he was in receipt of a total evaluation based on unemployability due to service-connected disability (TDIU).

3.  A service-connected disability did not play a material role in the Veteran's death, render him less able to withstand the effects of his fatal underlying disease or diseases, or hasten his death.



CONCLUSION OF LAW

A service-connected disability did not cause or contribute substantially or materially in causing the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310  Dependents and Indemnity Compensation (DIC), the Court held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342   (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.   

A letter dated in October 2007 discussed the evidence necessary to substantiate the appellant's claim.  The evidence of record was listed and the appellant was told how VA would assist her in obtaining additional relevant evidence.  She was invited to submit or identify evidence supportive of her claim.  

The Board notes that the appellant has not been provided with notice pertaining to the manner in which VA establishes effective dates and disability ratings.  However, as the Board has determined below that service connection for the cause of the Veteran's death is not warranted, the question of whether such notice has been provided is rendered moot.  The Board otherwise finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

With respect VA's duty to assist, the Board notes that VA and private treatment records have been associated with the claims file.  The record also includes service treatment records.  The Veteran's records were reviewed by a VA physician in November 2007 and by a VA cardiology expert in January 2012.  The Board finds that in the aggregate, the reports rendered by these physicians provide an adequate basis upon which to decide this claim.  The Board notes that the physicians reviewed the record and provided well reasoned conclusions.  The reports of record are thorough and consistent with contemporaneous treatment records, and provide the information necessary to decide the claim.  Neither the appellant nor her representative has identified any additional evidence that might support the claim, and the Board is also unaware of any such evidence.

As noted above, the appellant also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which she presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the appellant's claim.  Significantly, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active wartime service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be established for disease initially diagnosed after discharge from service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for the cause of a Veteran's death may be granted when a disability incurred in or aggravated by service either caused or contributed substantially or materially to the Veteran's death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  VA may favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

The appellant contends that the Veteran's fatal heart disease was related to his service-connected leg disabilities in that the pain caused by those disabilities rendered him sedentary.  As noted, at the time of the Veteran's death, service connection was in effect for bilateral hearing loss disability, post operative removal of disc L4-5 which chronic lumbar strain, right and left saphenous and popliteal vein ligations, removal of exostosis of the left talus, osteoarthritis of the right and left knees, hiatal hernia and duodenal ulcer, carotidynia, and hemorrhoids.  His combined evaluation for compensation was 90 percent, and he was in receipt of a total evaluation based on unemployability due to service-connected disability (TDIU).

Records from Samaritan Pacific Health Services indicate that the Veteran was admitted to Samaritan North Lincoln Hospital on July 3, 2007.  He was placed in the intensive care unit and started on treatment for congestive heart failure and chronic obstructive pulmonary disease exacerbations.  Echocardiogram showed severe right-sided heart failure.  His history was noted to be positive for congestive heart failure, gastrointestinal bleed, renal failure, and shortness of breath.  He reported coronary artery bypass graft in the past.  The admission notes also indicate denial of any recent joint or musculoskeletal changes.  Physical examination revealed 3+ chronic edema of the lower extremities and marked tenderness to palpation of the area.  Pulses were diminished in the feet, but the skin was warm and dry.  

A physical therapy note dated on July 10, 2007 indicates that the Veteran had sufficient strength to transfer to standing but that both he and his wife expressed anxiety.  The provider noted that the Veteran was to be discharged home the following day and that the evaluation was only to assess his current status.  She recommended transport home via stretcher.  

The July 11, 2007 discharge report discusses the hospital course and lists discharge diagnoses as chronic obstructive pulmonary disease exacerbation, end stage lung disease; congestive heart failure exacerbation; gastrointestinal bleed with history of peptic ulcer diseases; blood loss anemia; chronic renal insufficiency; hypertension; depression; osteoarthritis; history of chronic back pain; and history of abdominal aortic aneurysm.  

A July 19, 2007 VA social work note indicates that the Veteran was at home on hospice care.  On August [redacted], 2007 the appellant called to inform a VA physician that the Veteran had passed away the previous day at home.  She related that he was coherent and fairly comfortable.

In November 2007 a VA physician reviewed the veteran's claims file.  She noted that the death certificate listed congestive heart failure as the cause of death, due to chronic edema/venous stasis due to immobility from chronic arthritis, and that contributing causes included chronic obstructive pulmonary disease and chronic varicose veins.  She acknowledged that the Veteran was in receipt of service connection for a multitude of conditions, including saphenous and popliteal vein ligations and carotidynia.  She reviewed the terminal records.  She also noted that the Veteran had been seen at a VA vascular clinic several years previously, and that providers there concluded that the Veteran's leg pain during ambulation was due to arthritis as opposed to a vascular condition.  She indicated that, in spite of what was written on the Veteran's death certificate, she could think of no medical rationale whereby chronic arthritis or immobility might lead to death from congestive heart failure.  She likewise concluded that the Veteran's chronic edema or venous insufficiency were not likely to cause or contribute to congestive heart failure at the end of life.  She also concluded that the Veteran's right carotidynia did not contribute to the Veteran's death.  

At her June 2011 hearing, the appellant testified that the Veteran's back and leg pain became so bad that he would not leave his bed, even to walk to the bathroom.  She stated that she was unsure why he was admitted to North Lincoln Hospital.  She indicated that once he was sent home from the hospital, experienced some improvement, but that he then declined quickly.  She described his legs as very swollen and painful.  She argued that with his back and leg pain the Veteran became inactive and experienced lack of circulation in his legs, and led to heart problems.  

In January 2012 a VA cardiologist reviewed the Veteran's records.  He indicated that according to the death certificate, the immediate cause of death was congestive heart failure.  He noted that the wording on the certificate brought to question whether congestive heart failure could be due to or as a consequence of immobility due to chronic edema/venous stasis and immobility due to chronic arthritis.  He indicated that heart failure was a complex clinical syndrome that could result from any structural or functional cardiac disorder.  He noted that while nearly any form of heart disease might ultimately lead to heart failure syndrome and chronic edema may represent a manifestation of congestive heart failure, it was unlikely that congestive heart failure could be due to or a consequence of immobility due to chronic edema/ venous stasis or chronic arthritis.  He pointed out that severe pulmonary hypertension was noted on echocardiogram dated on July 5, 2007 might cause right-sided heart failure consistent with the observed marked dilation of right-sided chambers with severe tricuspid regurgitation.  He concluded that it was unlikely that congestive heart failure could be due to or a consequence of immobility due to chronic edema/venous stasis or chronic arthritis.

Upon careful review of the record, the Board has concluded that service connection for the cause of the Veteran's death is not warranted.  As noted above, at the time of his death, the Veteran was in receipt of service connection for numerous disabilities, to include a low back disability, knee disabilities, and residuals of vein ligations in each leg.  However, the most probative evidence establishes that no service-connected disability was the immediate or underlying cause of death, or that it was etiologically related to the Veteran's death.  

In reaching its conclusion, the Board notes that two VA physicians reviewed the file and concluded that the Veteran's fatal congestive heart failure was not related to a service-connected disability, to include the Veteran's low back and bilateral leg disabilities.  In rendering their opinions, the VA physicians reviewed the claims file, discussed the relevant findings, and provided an underlying rationale for their conclusions.  Therefore, the Board finds these opinions to be of greater probative value regarding the cause of the Veteran's death than the appellant's unsupported assertions.

The Board has considered the appellant's assertions and acknowledges that she is competent to report her own observations with respect to the Veteran's symptoms.  However, it must also be considered that she does not possess any medical expertise with regard to determining whether there is an etiological relationship between the Veteran's fatal heart disease and any service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, the Board ultimately places far more weight on the opinion of the VA physicians, who considered her assertions, but also considered the nature of the Veteran's service-connected disabilities and the nature of the disease that immediately caused his death.  Based on such factors, they ultimately concluded that it was unlikely that the Veteran's service-connected back and lower extremity disabilities caused or contributed to his demise.  

In summary, the evidence clearly establishes that the Veteran's service-connected back and lower extremity disabilities neither caused nor materially contributed to his death.  Rather, the competent evidence clearly establishes that the Veteran's death was not related to service or service-connected disability.  Accordingly, the claim of entitlement to service connection for the cause of the Veteran's death must be denied.



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


